Title: To Thomas Jefferson from Tadeusz Kosciuszko, [21 April 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            [21 Apr. 1798]
          
          I afraid to hurt your feelings by my reiterated impartunities, but I am so enxious of going away. that not one moment in a day I have a rest, if this occasion fall of going to Bourdeau. I should prefer to Lisbon to avoided of bieng taking by the Englishs. the Season far advenced. and  rumour of this Country is very desigreable to a feeling heart, as we cannot talk fully upon this Subject. I beg you was kind to put me a paper like this for information how and when i expect to go—
        